53 F.3d 327NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
FUN PIER, INC., and William Howard, Plaintiffs, Appellants,v.CHARLES EDENS and East Coast Rides, Inc., Defendants, Appellees.
No. 94-2001
United States Court of Appeals,First Circuit.
May 8, 1995

Appeal from the United States District Court for the District of Puerto Rico [Hon.  Hector M. Laffitte, U.S. District Judge ]
Harry R. Segarra on brief for appellants.
Samuel B. Miller and  Weller, Miller, Carrier, Miller & Hickie on brief for appellees.
D.Puerto Rico
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and STAHL, Circuit Judges.
PER CURIAM.


1
We have carefully reviewed the record in this case, including the briefs of the parties and the opinion and order of the district court, dated August 23, 1994.  Since we find no clear error in the court's findings of fact, the judgment below is affirmed.